MEMORANDUM OPINION


Nos. 04-09-00301-CR & 04-09-00302-CR

Nicholas ALDERETE,
Appellant

v.

STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2008-CR-0236A & 2008-CR-0237A
Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	August 12, 2009

DISMISSED
	Pursuant to plea-bargain agreements, appellant Nicholas Alderete pled nolo contendere to
the offenses of aggravated robbery in trial court cause numbers 2008-CR-0236A and 2008-CR-0237A, and was sentenced in accordance with the terms of his plea-bargain agreements. In each case,
the trial court signed a certification of defendant's right to appeal stating that this "is a plea-bargain
case, and the defendant has NO right of appeal." See Tex. R. App. P. 25.2(a)(2). 

	Texas Rule of Appellate Procedure 25.2(d) provides that "[t]he appeal must be dismissed if
a certification that shows the defendant has the right of appeal has not been made part of the record
under these rules." Tex. R. App.  P. 25.2(d). Thus, this court, after consolidating the appeals, warned
Alderete his appeals would be dismissed unless amended trial court certifications showing he had
the right of appeal were made part of the appellate records. See Daniels v. State, 110 S.W.3d 174,
177 (Tex. App.--San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1. No amended trial court
certifications have been filed. However, Alderete's appellate counsel has filed letters in each case
stating she has reviewed the appellate records and this court has no choice but to dismiss the appeals.
We agree with Alderete's counsel that Rule 25.2(d) requires this court to dismiss the appeals.
Accordingly, the appeals are dismissed.

		PER CURIAM



DO NOT PUBLISH